    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 1 of 13. PageID #: 510660




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                       MDL No. 2804
THIS DOCUMENT RELATES TO:                              Case No. 17-md-2804
                                                       Judge Dan Aaron Polster
All Cases


       PHARMACY DEFENDANTS’ POSITION PAPER ON MARCH 11, 2021
     ORDER DIRECTING SELECTION OF ADDITIONAL BELLWETHER CASES

       On March 11, 2021, following directives given during a status conference the day before,

the Court ordered the Plaintiffs’ Executive Committee (“PEC”) and the “Track 3” Pharmacy

Defendants 1 to identify five additional bellwether cases to proceed to trial for the express purpose

of “advance[ing] a global settlement.” ECF Doc. No. 3649 (“Order”) at 1. The parties were

ordered to identify five additional bellwether cases that: (1) include CVS, Rite Aid, Walgreens,

and Walmart; and (2) contain only one cause of action—“presumably either public nuisance or

RICO.” Id. The Order also directed the parties to explain “how the submitted list is representative

of the plaintiffs, defendants and causes of action pending before the Court and how those case will

provide the parties with new necessary data to advance a global settlement.” Id. By email dated

March 30, 2021, Special Master Cohen specified additional details this submission should include.

       Pharmacy Defendants objected to the Order during the status conference and have since

filed a motion to reconsider it. ECF. Doc. No 3664. As the reconsideration motion explains, the

suggestion that additional bellwether data is needed to advance a global settlement is premature at


       1
        The four “Pharmacy Defendants” are CVS Pharmacy, Inc. and its subsidiaries (“CVS”),
Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center, Rite Aid of Ohio, Inc.,
and Rite Aid Hdqtrs. Corp. (“Rite Aid”), Walgreens Boots Alliance, Inc., Walgreen Co., and
Walgreen Eastern Co. (“Walgreens”), and Walmart Inc. (“Walmart”).


                                                 1
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 2 of 13. PageID #: 510661




best. Pharmacy Defendants currently expect to go to trial in nearly a dozen state and federal

bellwethers over the next two years, and they are in discovery in many others. Moreover, by

requiring the additional five new bellwether cases to be against only certain pharmacies—not, for

instance, manufacturers or distributors—the Order singles out the four Pharmacy Defendants for

more onerous treatment than the hundreds of other defendants in the MDL. The Order cannot be

justified as a mechanism for pressuring a global resolution, because the Sixth Circuit previously

has held in this litigation that a discretionary ruling cannot be justified by a desire to pressure

certain parties to settle. See In re Nat’l Prescription Opiate Litig., 927 F.3d 919, 933 (6th Cir.

2019). The Pharmacy Defendants accordingly respectfully request that the Court reconsider its

Order and adopt other, more effective alternatives for promoting settlement—including by

certifying critical legal issues for interlocutory appeal.

        Rite Aid also filed a separate objection to being including in any additional bellwether,

explaining that it is not a national pharmacy and has limited financial resources. See ECF Doc.

No. 3663. Rite Aid joins this submission subject to its objection solely to comply with the Court’s

order, which required Rite Aid to be a party in Pharmacy Defendants’ proposed cases.

        Given these concerns, Pharmacy Defendants continue to object to the Court’s Order and

submit that appellate decisions on key legal issues will provide the most useful information upon

which to assess potential resolutions to these cases. Pursuant to the Order, and without waiving

any of the aforementioned objections, Pharmacy Defendants identified to the PEC the following

five cases that could serve as additional bellwether cases:

            1. Cobb County, Georgia v. Purdue Pharma L.P., et al., MDL Case No. 1:18-op-
               45817.

                    a. Defendants: Actavis LLC; Allergan Finance LLC f/k/a Actavis Inc. f/k/a
                       Watson Pharmaceuticals, Inc.; Cardinal Health, Inc.; H.D. Smith, LLC
                       d/b/a H.D. Smith f/k/a H.D. Smith Wholesale Drug Company; Insys



                                                   2
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 3 of 13. PageID #: 510662




                      Therapeutics, Inc.; Mallinckrodt PLC; McKesson Corporation; Rite Aid of
                      Maryland, Inc. d/b/a Rite Aid Mid-Atlantic Customer Support Center,
                      Inc.; Teva Pharmaceuticals USA, Inc.; AmerisourceBergen Corporation;
                      Endo Health Solutions Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                      n/k/a Janssen Pharmaceuticals, Inc.; Purdue Pharma L.P.; Actavis Pharma,
                      Inc. f/k/a Watson Pharma, Inc.; Endo Pharmaceuticals Inc.; Mallinckrodt
                      LLC; Wal-Mart, Inc. f/k/a Wal-Mart Stores, Inc.; Allergan PLC f/k/a
                      Actavis PLC; Cephalon, Inc.; CVS Health Corp.; 2 H.D. Smith Holding
                      Company; H.D. Smith, LLC; Janssen Pharmaceutica Inc. n/k/a Janssen
                      Pharmaceuticals, Inc.; Janssen Pharmaceuticals, Inc.; Johnson & Johnson;
                      Miami-Luken, Inc.; Noramco Inc.; Purdue Pharma Inc.; Teva
                      Pharmaceutical Industries Ltd.; The Kroger Co.; The Purdue Frederick
                      Company, Inc.; Walgreens Boots Alliance, Inc. a/k/a Walgreen
                      Company; 3 Watson Laboratories Inc; SpecGX LLC; Par Pharmaceutical,
                      Inc.; Mylan Pharmaceuticals, Inc.; Sandoz, Inc.; West-Ward
                      Pharmaceuticals Corp.; Eckerd Corp. (Rite Aid); Publix Super Markets,
                      Inc.; Smith Drug Company; Beverly Sackler; David A. Sackler; Jonathan
                      D. Sackler; Ilene Sackler Lefcourt; Kathe A. Sackler; Mortimer D.A.
                      Sackler; Richard S. Sackler; Theresa Sackler; Stuart Baker; Raymond
                      Sackler Trust; Rhodes Pharmaceuticals Inc.; Rhodes Pharmaceuticals
                      L.P.; Rhodes Technologies; Rhodes Technologies, Inc.; P.F. Laboratories,
                      Inc.

                  b. Pharmacy Defendants’ Estimated Market Shares 4:
                         i. CVS: 16%
                        ii. Rite Aid: 9%
                       iii. Walgreens: 16%
                       iv. Walmart: 5%

                  c. Other Named Defendant Pharmacies:
                         i. The Kroger Co.
                        ii. Publix Super Markets, Inc.


       2
         The potential bellwethers identified often list a CVS entity that is not an appropriate
defendant (such as CVS Health or CVS Health Corp.). To the extent the Court selects any case
where CVS Health Corp., or another inappropriate entity is named as a defendant, Plaintiffs will
have to substitute the correct entities. CVS and any CVS entity named as a defendant, including
CVS Health Corp., reserve all rights and objections, including that CVS Health Corp. is not
subject to personal jurisdiction.
       3
         The potential bellwethers identified often list Walgreens Boots Alliance, Inc. (“WBA”).
To the extent the Court selects any case where WBA is named as a defendant, WBA reserves all
rights and objections, including that WBA is not subject to personal jurisdiction.
       4
         These estimates are based on ARCOS data produced in the litigation, which runs from
2006 to 2014.


                                               3
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 4 of 13. PageID #: 510663




           2. County of Ingham, Michigan v. Purdue Pharma L.P., et al., MDL Case No. 1:18-
              op-46178.

                  a. Defendants: Allergan PLC f/k/a Actavis PLC; AmerisourceBergen
                     Corporation; Endo Health Solutions Inc.; Janssen Pharmaceutica Inc. n/k/a
                     Janssen Pharmaceuticals, Inc.; Jonathan D. Sackler; Mortimer D.A.
                     Sackler; Mylan Pharmaceuticals Inc.; Noramco Inc.; Omnicare
                     Distribution Center LLC; Omnicare, Inc.; Ortho-McNeil-Janssen
                     Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Rite Aid of
                     Michigan, Inc.; Teva Pharmaceutical Industries Ltd.; Theresa Sackler;
                     Trust For The Benefit Of Members Of The Raymond Sackler Family;
                     Walmart, Inc. f/k/a Walmart Stores, Inc.; Watson Laboratories Inc.;
                     Actavis LLC; Cardinal Health, Inc.; Endo International PLC; Kathe A.
                     Sackler; McKesson Corporation; Mylan N.V. f/k/a Mylan Inc.; Par
                     Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.;
                     Purdue Frederick Company, Inc.; Purdue Pharma L.P.; Teva
                     Pharmaceuticals USA, Inc.; Walgreens Boots Alliance, Inc.; Actavis
                     Pharma, Inc. f/k/a Watson Pharma, Inc.; Allergan Finance LLC f/k/a
                     Actavis Inc. f/k/a Watson Pharmaceuticals, Inc.; David A. Sackler; Insys
                     Therapeutics, Inc.; Mallinckrodt PLC; Par Pharmaceutical Inc.; Rhodes
                     Pharmaceuticals, LP; Richard S. Sackler; Sandoz International GMBH;
                     Woodward Detroit CVS, LLC; Anda, Inc.; Beverly Sackler; Cephalon,
                     Inc.; Costco Wholesale Corporation; CVS Health, Corp.; CVS Pharmacy,
                     Inc.; Endo Pharmaceuticals Inc.; Ilene Sackler Lefcourt; Janssen
                     Pharmaceuticals, Inc.; Johnson & Johnson; Mallinckrodt LLC; Masters
                     Pharmaceutical, Inc.; Novartis AG Corp.; Purdue Pharma Inc.; Rite Aid
                     Corp.; 5 Sandoz, Inc.; SpecGx, LLC; Walgreens Company.

                  b. Pharmacy Defendants’ Estimated Market Shares:
                         i. CVS: 5%
                        ii. Rite Aid: 18%
                       iii. Walgreens: 12%
                       iv. Walmart: 3%

                  c. Other Named Defendant Pharmacies:
                         i. Costco Wholesale Corporation




       5
         The potential bellwethers identified often list Rite Aid Corporation as a defendant. Rite
Aid Corporation is not an appropriate defendant because it is a holding company that is not
subject to bellwether courts’ personal jurisdiction. To the extent the Court selects any case
where Rite Aid Corporation is named as a defendant, Rite Aid Corporation reserves all rights and
objections.


                                                4
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 5 of 13. PageID #: 510664




                    d. Additional Pharmacies/Dispensers With Presence in Jurisdiction 6:
                           i. Meijer
                          ii. Edward W. Sparrow Hospital
                         iii. Lansing Pharmacy Services LLC

             3. Big Stone County, Minnesota v. Teva Pharmaceuticals USA, Inc., et al., MDL
                Case No. 1:20-op-45102. 7

                    a. Defendants: Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma,
                       Inc.; Allergan Finance LLC f/k/a Actavis Inc. f/k/a Watson
                       Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLC;
                       AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Cephalon,
                       Inc.; Covidien PLC; CVS Health; Endo Health Solutions Inc.; Endo
                       Pharmaceuticals Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen
                       Pharmaceuticals, Inc.; Janssen Pharmaceuticals, Inc.; Johnson & Johnson;
                       Knoll Pharmaceutical Company; Mallinckrodt Brand Pharmaceuticals,
                       Inc.; Mallinckrodt PLC; Mallinckrodt LLC; McKesson Corporation;
                       Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
                       Pharmaceuticals, Inc.; Quest Pharmaceuticals, Inc.; Rite Aid Corp.;
                       SpecGx, LLC; Teva Pharmaceutical Industries Ltd.; Teva Pharmaceuticals
                       USA, Inc.; The Kroger Co.; Walgreens Boots Alliance, Inc. d/b/a
                       Walgreen Company; Walmart Stores, Inc.; Watson Laboratories Inc.;
                       AbbVie Inc.; Qualitest Pharmaceuticals, Inc.; Does 1-100.

                    b. Pharmacy Defendants Estimated Market Share:
                           i. CVS: 0%
                          ii. Rite Aid: 0%
                         iii. Walgreens: 0%
                         iv. Walmart: 0%

                    c. Other Named Defendant Pharmacies:
                           i. The Kroger Co.

                    d. Additional Pharmacies/Dispensers With Presence in Jurisdiction:
                           i. Carlson Drug Inc.
                          ii. Liebe Drug, Inc.
                         iii. Lewis Family Drug
                         iv. Ortonville Municipal Hospital
                          v. Essentia Health – Graceville


       6
        While many other pharmacies/dispensers operate within these jurisdictions, for present
purposes only, Pharmacy Defendants identify additional pharmacies/dispensers reflected in the
ARCOS data as having a larger dispensing market share than at least one Pharmacy Defendant in
the proposed selected case.
       7
           Pharmacy Defendants discuss Big Stone County further below, supra pages 7-8.


                                                5
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 6 of 13. PageID #: 510665




           4. Sussex County, New Jersey v. Purdue Pharma L.P., et al., MDL Case No. 1:19-
              op-45616.

                  a. Defendants: Purdue Pharma, LP; Richard Sackler; Estate of Mortimer
                     Sackler; Estate of Raymond Sackler; Abbott Laboratories; Cephalon, Inc.;
                     Teva Pharmaceutical Industries, Inc.; Endo International PLC; Janssen
                     Pharmaceuticals, Inc; Insys Therapeutics, Inc.; Mallinckrodt PLC;
                     Amerisourcebergen; McKesson; Cardinal Health; CVS Health Corp.;
                     Walgreens Boots Alliance, Inc.; Costco Wholesale Corporation; Rite Aid
                     Corporation; ABC Distributors; ABC Manufacturers; ABC Corporations. 8

                  b. Pharmacy Defendants’ Estimated Market Share:
                         i. CVS: 10%
                        ii. Rite Aid: 20%
                       iii. Walgreens: 2%
                       iv. Walmart: 5%

                  c. Other Named Defendant Pharmacies:
                         i. Costco Wholesale Corporation

                  d. Additional Pharmacies/Dispensers With Presence in Jurisdiction:
                          i. Shop Rite Pharmacy/Shoprite
                         ii. The Great Atlantic & Pacific
                       iii. North Country Pharmacy, Inc.
                        iv. Stop & Shop Supermarket
                         v. Weis Pharmacy
                        vi. Baker’s Pharmacy Inc.
                       vii. The Medicine Shoppe
                      viii. Family Drug Shops
                        ix. Andover Apothecary

           5. Durham County, North Carolina v. AmerisourceBergen Drug Corporation et al.,
              MDL Case No. 1:19-op-45346.

                  a. Defendants: Actavis LLC; Actavis Pharma, Inc.; Allergan PLC;
                     AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Cephalon,
                     Inc.; CVS Health Corporation; Eckerd Corporation (Rite Aid); Endo
                     Health Solutions Inc.; Endo Pharmaceuticals Inc.; Janssen Pharmaceutica,
                     Inc.; Janssen Pharmaceuticals, Inc.; Johnson & Johnson; KVK Tech, Inc.;
                     Mallinckrodt PLC; Mallinckrodt LLC; McKesson Corporation; Mylan
                     Pharmaceuticals Inc.; Noramco Inc.; North Carolina Mutual Wholesale
                     Drug Company, Inc.; Nucare Pharmaceuticals; Ortho-McNeil-Janssen
                     Pharmaceuticals, Inc.; Par Pharmaceutical Companies, Inc.; Par

       The Sussex County, N.J. complaint does not currently name Walmart as a defendant, but
       8

Walmart operates pharmacies within the jurisdiction, as shown in the market share data.


                                              6
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 7 of 13. PageID #: 510666




                       Pharmaceutical Inc.; Pd-Rx Pharmaceuticals Inc.; Purdue Frederick
                       Company, Inc.; Purdue Pharma Inc.; Purdue Pharma L.P.; Sandoz, Inc.;
                       SpecGx, LLC; Teva Pharmaceutical Industries Ltd.; Teva Pharmaceuticals
                       USA, Inc.; Walgreens Boots Alliance, Inc.; Walmart, Inc.; Watson
                       Laboratories Inc.; Watson Pharmaceuticals, Inc.

                   b. Pharmacy Defendants Estimated Market Share:
                          i. CVS: 13%
                         ii. Rite Aid: 7%
                        iii. Walgreens: 12%
                        iv. Walmart: 3%

                   c. Additional Pharmacies/Dispensers With Presence in Jurisdiction:
                         i. Department of Veterans Affairs, VAMC
                        ii. Duke University Hospital

       These proposed cases are representative of cases pending in the MDL and satisfy the

parameters identified in the Court’s order, so the Court should select them if it is to add new

bellwethers over Pharmacy Defendants’ objections. These cases do not duplicate existing state

and federal cases, because they arise in jurisdictions where the Pharmacy Defendants are not

actively litigating. No Pharmacy Defendant is actively litigating in Georgia, Minnesota, New

Jersey, or North Carolina, so those cases would inject diversity of both geography and state law,

as well as federal circuits; and only Walgreens is currently engaged in active litigation in Michigan.

       Pharmacy Defendants proposed Big Stone County, Minnesota, to the PEC as representative

of a significant number of cases in which political subdivisions have sued Pharmacy Defendants

in search of monetary recoveries even though Pharmacy Defendants do no business in their

jurisdiction at all or have, at most, de minimis market share. 9 To the extent the PEC might object

that Pharmacy Defendants have zero or de minimis market share in any given case, that is a product

of the PEC’s own making. Certain pharmacies have previously highlighted this widespread defect,


       9
         In fact, two of the five cases selected by the PEC name Pharmacy Defendants who have
no market share in the jurisdiction according to ARCOS data. Moreover, Rite Aid has never had
any stores or done any business in Florida, New Mexico, or Texas.


                                                  7
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 8 of 13. PageID #: 510667




and in fact the Court modified the case management order to give Plaintiffs time to amend their

complaints to “not only add, but also remove defendants based on Plaintiffs’ analysis of the

ARCOS data.” ECF Doc. No. 1429 at 2 (emphasis added). If the PEC does not want a de minimis

case to be selected as a bellwether, then all such cases should be dismissed with prejudice. After

all, streamlining the number of cases pending against Pharmacy Defendants would surely mark

progress toward a global resolution. But if the PEC refuses to dismiss these cases—apparently on

their still-unsupported theory that controlled substances “migrated” from Pharmacy Defendants’

businesses into counties where the Pharmacy Defendants have no pharmacies—then Pharmacy

Defendants are entitled to test that “migration” theory.

       Plaintiffs themselves have now vividly illustrated Pharmacy Defendants’ point. On March

30, 2021, after learning of Pharmacy Defendants’ proposal and without providing any notice to

Pharmacy Defendants, Plaintiffs in Big Stone County filed a notice of voluntary dismissal

removing Pharmacy Defendants from the case.                 Big Stone Cty., Minnesota v. Teva

Pharmaceuticals USA, Inc. et al., Case No. 1:20-op-45102, ECF Doc. No. 7 (N.D. Ohio Mar. 30,

2021). Plaintiffs stated that their voluntary dismissal was “without prejudice,” id.—apparently

wishing to leave open the possibility of re-adding Pharmacy Defendants once the case is passed

over as a bellwether. To ameliorate this risk of even more gamesmanship by the PEC, the Court

should order Plaintiffs to dismiss Pharmacy Defendants from the case with prejudice, and also

direct the PEC to promptly file notices of dismissal in all other cases that it does not actually intend

to pursue.

       Given the dismissal of Big Stone County, Pharmacy Defendants now propose that the Court

select Pembina County, North Dakota v. Purdue Pharma L.P., et al., MDL Case No. 1:19-op-




                                                   8
    Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 9 of 13. PageID #: 510668




45674, as a representative bellwether in which Pharmacy Defendants can test the PEC’s apparent

“migration” theory.

       Pembina County, North Dakota v. Purdue Pharma L.P., et al., MDL Case No. 1:19-op-
       45674:

                   a. Defendants: Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma,
                      Inc.; Allergan Finance LLC f/k/a Actavis Inc. f/k/a Watson
                      Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLC;
                      AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Cephalon,
                      Inc.; Covidien PLC; CVS Health; Endo Health Solutions Inc.; Endo
                      Pharmaceuticals Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen
                      Pharmaceuticals, Inc.; Janssen Pharmaceuticals, Inc.; Johnson & Johnson;
                      Knoll Pharmaceutical Company; Mallinckrodt Brand Pharmaceuticals,
                      Inc.; Mallinckrodt PLC; Mallinckrodt LLC; McKesson Corporation;
                      Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
                      Pharmaceuticals, Inc.; Purdue Pharma Inc.; Purdue Pharma L.P.; Quest
                      Pharmaceuticals, Inc.; Rite Aid Corp.; SpecGx, LLC; Teva
                      Pharmaceutical Industries Ltd.; Teva Pharmaceuticals USA, Inc.; The
                      Kroger Co.; The Purdue Frederick Company, Inc.; Walgreens Boots
                      Alliance, Inc. d/b/a Walgreen Company; Walmart Stores, Inc.; Watson
                      Laboratories Inc.; AbbVie Inc.; Does 1-100.

                   b. Pharmacy Defendants Estimated Market Share:
                          i. CVS: 0%
                         ii. Rite Aid: 0%
                        iii. Walgreens: 0%
                        iv. Walmart: 0%

                   c. Additional Pharmacies/Dispensers With Presence in Jurisdiction:
                          i.  Thrifty White
                         ii. Ye Olde Medicine Shoppe
                        iii. Walhalla Prescription Shop
                        iv. Drayton Drug
                         v.   Pembina County Memorial Hospital

       In contrast to Pharmacy Defendants’ representative proposals, the PEC’s selections would

merely supply duplicative information that would not advance the Court’s stated purposes. The

PEC seems to have cherry-picked cases conveniently located in the backyard of plaintiffs’ counsel,

yielding cases in or near jurisdictions where opioid litigation is already active. Some if not all of

the Pharmacy Defendants already are involved in active litigation in Florida, Kentucky, New



                                                 9
   Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 10 of 13. PageID #: 510669




Mexico, Texas, and Ohio. In fact, trials against Pharmacy Defendants already are scheduled to

occur by the end of 2022 in three of those jurisdictions—namely, the Track 3 trial in Ohio (October

2021) as well as cases set for trial in Florida (April 2022) and New Mexico (September 2022). See

ECF Doc. No. 3664, at 9-10. On top of the fact that opioid litigation is active in Kentucky,

moreover, the PEC’s selection there—Boyd County—is just across the state line from both Ohio

and West Virginia, and just miles from the Track 2 jurisdiction of Cabell County and City of

Huntington, West Virginia. A bellwether there would therefore duplicate other cases in multiple

respects. 10 As for the Texas case, it does not comply with the Court’s order because it names only

three of the four Pharmacy Defendants.

       The Court has determined that additional bellwether trials are necessary to provide

additional data for the purpose of advancing global settlement. Implicit in the Court’s commentary

is that it is the Pharmacy Defendants that need additional data. The Pharmacy Defendants disagree.

If however, the Court is to proceed in this fashion over the Pharmacy Defendants’ objections, the

Court should select as bellwethers the cases that Pharmacy Defendants have identified.



Dated: March 31, 2021                        Respectfully submitted,

                                             /s/ Tara A. Fumerton
                                             Tina M. Tabacchi
                                             Tara A. Fumerton
                                             JONES DAY
                                             77 West Wacker
                                             Chicago, IL 60601
                                             Phone: (312) 269-4335
                                             Fax: (312) 782-8585
                                             E-mail: tmtabacchi@jonesday.com
                                             E-mail: tfumerton@jonesday.com

        In his March 30 email, Special Master Cohen asked Pharmacy Defendants to agree
       10

upon and identify the two least objectionable cases proposed by the PEC. Pharmacy Defendants
were unable to reach consensus on this request.


                                                10
Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 11 of 13. PageID #: 510670




                                 Attorneys for Walmart Inc.

                                 /s/ Eric R. Delinsky (consent)
                                 Eric R. Delinsky
                                 Alexandra W. Miller
                                 ZUCKERMAN SPAEDER LLP
                                 1800 M Street, NW
                                 Suite 1000
                                 Washington, DC 20036
                                 Phone: (202) 778-1800
                                 Fax: (202) 822-8106
                                 E-mail: edelinsky@zuckerman.com
                                 E-mail: smiller@zuckerman.com

                                 Attorneys for CVS Rx Services, Inc., CVS Indiana,
                                 L.L.C., CVS Pharmacy, Inc., and Ohio CVS Stores,
                                 L.L.C.

                                 /s/ Kelly A. Moore (consent)
                                 Kelly A. Moore
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 101 Park Avenue
                                 New York, NY 10178
                                 Phone: (212) 309-6612
                                 Fax: (212) 309-6001
                                 E-mail: kelly.moore@morganlewis.com

                                 Elisa P. McEnroe
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 1701 Market Street
                                 Philadelphia, PA 19103
                                 Phone: (215) 963-5917
                                 Fax: (215) 963-5001
                                 E-mail: elisa.mcenroe@morganlewis.com

                                 Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-
                                 Atlantic Customer Support Center, Rite Aid of Ohio,
                                 Inc., and Rite Aid Hdqtrs. Corp.

                                 /s/ Kaspar Stoffelmayr (consent)
                                 Kaspar Stoffelmayr
                                 BARTLIT BECK LLP
                                 54 West Hubbard Street
                                 Chicago, IL 60654
                                 Phone: (312) 494-4400



                                   11
Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 12 of 13. PageID #: 510671




                                 Fax: (312) 494-4440
                                 E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                 Attorney for Walgreens Boots Alliance, Inc.,
                                 Walgreen Co., and Walgreen Eastern Co.




                                   12
   Case: 1:17-md-02804 Doc #: 3674 Filed: 03/31/21 13 of 13. PageID #: 510672




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on March 31, 2021.



                                            /s/ Tara A. Fumerton
                                            Tara A. Fumerton
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, IL 60601
                                            Phone: (312) 269-4335
                                            Fax: (312) 782-8585
                                            E-mail: tfumerton@jonesday.com

                                            Counsel for Walmart Inc.




                                              13
